Case: 4:17-cv-02455-CDP Doc. #: 126 Filed: 03/29/19 Page: 1 of 3 PageID #: 1533



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MALEEHA AHMAD, et al.,                          )
                                                )
                          Plaintiffs,           )
                                                )
           v.                                   )       No. 4:17-cv-2455 CDP
                                                )
CITY OF ST. LOUIS, MISSOURI,                    )
                                                )
                          Defendant.            )


                 MOTION TO DISSOLVE PRELIMINARY INJUNCTION AND TO DISMISS

           Defendant City of St. Louis respectfully moves the Court, pursuant to F.R.Civ.P. 60(b)

and 65, to dissolve the preliminary injunction heretofore entered in this cause and to dismiss the

second amended complaint for lack of equitable jurisdiction. Defendant files a Memorandum in

Support concurrently herewith. In further support of this motion, defendant relies on the

following supplementary exhibits in addition to the record of the preliminary injunction hearing:

A.         Catalog of protest activity in City of St. Louis 3/15/12 through 7/24/18 and authenticating

declaration of Charles Wall.

B.         Operations Order 9/17 [redacted].

C.         Video excerpts of protest activity during daylight September 15, 2017 (flash drive filed

with Clerk's office).

D.         Video excerpts of protest activity during night of September 15, 2017 (DVD filed with

Clerk's office).

E.         Video excerpts of protest activity during September 17, 2017 (DVD filed with Clerk's

office).

F.         Video excerpts of protest activity on October 3, 2017 (DVD filed with Clerk's office).

                                                    1
Case: 4:17-cv-02455-CDP Doc. #: 126 Filed: 03/29/19 Page: 2 of 3 PageID #: 1534



G.     Compilation of video of protest activity, September 15-October 3, 2017, in defendant's

possession (external drive filed with Clerk's office).

H.     Declaration of John McLaughlin.

I.     Declaration of Sgt. Charles Wall regarding preparation and authentication of video

exhibits C-G.

J.     Compilation of injury claims filed by St. Louis police officers attributable to protests in

fall of 2017.

K.     Deposition of James Golden (plaintiff's expert witness).

L.     Deposition of Plaintiff Maleeha Ahmad.

M.     Deposition of Plaintiff William Mobley.

N.     Deposition of Plaintiff Pamela Lewczuk.

O.     Deposition of Randy Jemerson.

P.     Deposition of Scott Boyher.

Q.     Deposition of Brandon Wyms.

R.     Deposition of Matthew Karnowski.

S.     Deposition of Mark West.

T.     Deposition of Jerome Baumgartner.

U.     Deposition of Ann Chance.

V.     Video excerpts of incident at Page and Walton in 2015 and authenticating affidavit (filed

in Molina v. City of St. Louis)(flash drive filed with Clerk's office).

W.     Deposition of Joshua Becherer.



                                               Respectfully submitted,
                                               JULIAN L. BUSH
                                               CITY COUNSELOR

                                                   2
Case: 4:17-cv-02455-CDP Doc. #: 126 Filed: 03/29/19 Page: 3 of 3 PageID #: 1535




                                    /s/ Robert H. Dierker
                                    Robert H. Dierker 23671MO
                                    Associate City Counselor
                                    dierkerr@stlouis-mo.gov
                                    Brandon Laird 65564MO
                                    Associate City Counselor
                                    Abby Duncan 67766MO
                                    Assistant City Counselor
                                    Megan Bruyns 69987MO
                                    Assistant City Counselor
                                    Amy Raimondo 71291MO
                                    Assistant City Counselor
                                    1200 Market St.
                                    City Hall, Rm 314
                                    St. Louis, MO 63103
                                    314-622-3361
                                    Fax 314-622-4956




                                      3
